Name: Commission Regulation (EEC) No 3255/89 of 30 October 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 11 . 89 \ Official Journal of the European Communities No L 319/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3255/89 of 30 October 1989 amending Regulation (EEC) No 1876/89 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, monetary gaps varying according to product for a Member State, all the monetary compensatory amounts are to be altered if the applied monetary gap is refixed for any one of the products concerned following adjustments of the conversion rates used for the calcu ­ lation of the monetary gaps whereas the adjustment of the conversion rate for olive oil accordingly leads to the adjustment of the monetary compensatory amounts for the other sectors for Spain, the United Kingdom and Portugal ; Whereas the monetary compensatory amounts for the Greek drachma, pound sterling, Italian lira, Spanish peseta and Portuguese escudo are to be calculated from the rates during the reference period 18 to 24 October 1989 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, , Whereas Council Regulation (EEC) No 1678 / 85 (3), as last amended by Regulation (EEC) No 3215 /89 (4), fixes the conversion rates to be applied in agriculture ; Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1876/89 (5), as last amended by Regulation (EEC) No 3026/89 (6); Whereas Council Regulation (EEC) No 1227/89 (7) fixes the 1989/90 prices for olive oil ; Whereas the new agricultural conversion rates , effective from the beginning of the 1989/90 marketing year, have been fixed for the olive oil sector ; whereas the monetary compensatory amounts should be altered accordingly; whereas, pursuant to Article 8 of Commission Regu ­ lation (EEC) No 3153/85 (8), as last amended by Regu ­ lation (EEC) No 3118 /89 (9), where there are real HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1876/ 89 is hereby amended as follows : 1 . The columns headed 'Spain' and 'United Kingdom' in Parts 1 to 8 of Annex I are replaced by those in Annex I hereto . 2 . The column headed 'Portugal' in Part 7 of Annex I is replaced by that in Annex I hereto. 3 . Part 10 of Annex I is replaced by that set out in Annex I hereto. 4 . Annexes II and III are replaced by Annexes II and III hereto. Article 2 This Regulation shall enter into force on 1 November 1 ) OJ No L 164, 24 . 6 . 1985, p . 6 . 2) OJ No L 182, 3 . 7 . 1987, p . 1 . 3) OJ No L 164, 24! 6 . 1985 , p. 11 . 4) OJ No L 312, 27. 10 . 1989, p. 20. 5) OJ No L 188 , 1 . 7 . 1989, p . 1 . 6) OJ No L 316, 30. 10 . 1989, p. 1 . 0 OJ No L 128 , 11 . 5 . 1989, p. 18 . 8 ) OJ No L 310, 21 . 11 . 1985 , p . 4 . ') OJ No L 300, 18 . 10 . 1989, p . 13 . 1989 . No L 319/2 Official Journal of the European Communities 1 . 11 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 October 1989 . For the Commission Ray MAC SHARRY Member ofthe Commission 1 . 11 . 89 Official Journal of the European Communities No L 319/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 670,41 670,41 831,25 831,25 670,41 670,41 636,89 636,89 636,89 611,41 611,41 670,41 . 670,41 636,89 636,89 812,79 765,86 938,57 301,68 649.63 623.64 649,63 649,63 1 039,89 877,81 855,98 972,09 972,09 972,09 683,81 649.63 891.64 649,63 649,63 683,81 649,63 649,63 11,971 11,971 17,417 17,417 11,971 11,971 11,372 11,372 11,372 10,917 10,917 11,971 11,971 11,372 11,372 14,513 13,675 16,759 5,387 11,599 11,136 11,599 11,599 22,559 15,674 15,284 17,357 17,357 17,357 12,210 11,599 15,921 11,599 . 11,599 12,210 11,599 11,599 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 319/4 Official Journal of the European Communities 1 . 11 . 89 Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Ltt FF Dr £ Irl Esc  1 000 kg "  1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 623,64 683,81 649,63 649,63 649.63 891.64 623,64 1 100,54 683,81 649,63 737,45 649,63 649,63 649.63 891.64 1 019,02 649.63 623.64 1 100,54 855,98 623,64 623,64 683,81 683,81 683,81 649,63 649,63 683,81 649,63 649,63 649,63 683,81 649,63 683,81 649,63 649,63 649.63 502,80 201,12 1 193,32 891.64 1 133,66 847,06 987,18 1 132,99 11,136 12,210 11,599 11,599 11,599 15,921 11,136 19,651 12,210 11,599 13,168 11,599 11,599 11,599 15,921 18,195 11,599 11,136 19,651 15,284 11,136 11,136 12,210 12,210 12,210 11,599 11,599 12,210 11,599 11,599 11,599 12,210 11,599 12,210 11,599 11,599 11,599 8,978 3,591 21,308 15,921 20,242 15,125 17,627 20,230 11-1 11-1 11-1 11-1 11-7 11-7 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 7285 7286 7285 7286 7158 7159 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 1 . 11, 89 Official Journal of the European Communities No L 319/5 Positive Negative Denmark Italy France Greece Ireland CN code Table . Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg PortugalAdditional code DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  1 000 1 132,99 1 012,31 1 012,31 1 012,31 1 012,31 1 012,31 1 012,31 1 012,31 1 012,31 1 541,93 1 320,70 1 012,31 1 012,31 1 012,31 1 381,04 965,38 1 012,31 276,88 573,53 276,88 573,53 276,88 593,31 276,88 593,31 1 340,81 kg  20,230 18,076 18,076 18,076 18,076 18,076 18,076 18,076 18,076 27,532 23,582 18,076 18,076 18,076 24,659 17,238 18,076 4,944 10,241 4,944 10,241 4,944 10,594 4,944 10,594 23,941 O O O O O O 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 O 80,45 1,436 OO   OO 1 181,56 14,443 oo 2 363,11 28,885 OO   00 1 854,55 22,669 oo 3 709,10 45,338 00 80,45 1,436 OO 1 262,01 15,879 00 2 443,56 30,321 oo 80,45 1,436 oo 1 935,00 24,105 oo 3 789,55 46,774 ( ) o 254,75 4,549 oo   oo 1 181,56 14,443 No L 319/6 Official Journal of the European Communities 1 . 11 . 89 Positive Negative Germany Spain Denmark France Greece Ireland CN code Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Italy Portugal DM Fl Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  1 000 kg  2309 10 33 2309 10 51 2309 10 53 Table Additionalcode Notes li|| 23-9 7543 00 23-9 7547 00 23-9 7548 oo 23-9 7549 00 23-9 7645 oo 23-9 7646 00 23-9 7647 00 23-9 7651 00 23-9 7652 00 23-9 7653 00 23-4 7624 0 23-4 7692 0 23-10 7541 00 23-10 7542 OO 23-10 7543 00 23-10 7547 00 23-10 7548 00 23-10 7549 00 23-10 7654 00 23-10 7655 00 23-10 7656 oo 23-10 7660 oo 23-10 7661 00 23-10 7662 00 23-5 7624 0 23-5 7693 0 23-11 7541 00 23-11 7542 00 23-11 7543 00 23-11 7547 00 23-11 7548 oo 23-11 7549 00 23-11 7663 00 23-11 7664 00 23-11 7665 00 23-11 7669 00 23-11 7670 00 23-11 7671 00 23-6 7624 o 23-6 7694 o 23-12 7541 00 23-12 7542 00 23-12 7543 oo 23-12 7547 00 23-12 7548 00 2 363,11 1 854,55 3 709,10 254,75 1 436,31 2 617,86 254,75 2 109,30 3 963,85 502,80 1 181,56 2 363,11 1 854,55 3 709,10 502,80 1 684,36 2 865,91 502,80 2 357,35 4 211,90 80,45 1 181,56 2 363,11 1 854,55 3 709,10 80,45 1 262,01 2 443,56 80,45 1 935,00 3 789,55 254,75 1 181,56 2 363,11 1 854,55 , 28,885 22,669 45,338 4,549 18,992 33,434 4,549 27,218 49,887 8,978 14,443 28,885 22,669 45,338 8,978 23,421 37,863 8,978 31,647 54,316 1,436 14,443 28,885 22,669 45,338 1,436 15,879 30,321 1,436 24,105 46,774 4,549 14,443 28,885 22,669 2309 90 31 2309 90 33 2309 90 41 2309 90 43 1 . 11 . 89 Official Journal of the European Communities No L 319/7 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc li \  100 kg  I I I I 2309 90 43 23-12 7549 oo 3 709,10 45,338 23-12 7672 OO \ 254,75 4,549 23-12 7673 oo 1 436,31 18,992 23-12 7674 OO 2 617,86 33,434 23-12 7678 oo 254,75 4,549 23-12 7679 oo 2 109,30 27,218 \ 23-12 7680 00 3 963,85 49,887 2309 90 51 23-7 7624 0   23-7 7695 0 502,80 8,978 2309 90 53 23-13 7541 00 \   \ l 23-13 7542 oo \ 1 181,56 14,443 23-13 7543 oo 2 363,11 28,885 l \ 23-13 7547 oo   23-13 7548 oo 1 854,55 22,669 23-13 7549 oo 3 709,10 45,338 23-13 7681 oo 502,80 8,978 23-13 7682 oo 1 684,36 23,421 23-13 7683 oo I 2 865,91 37,863 23-13 7687 oo 502,80 8,978 23-13 7688 oo 2 357,35 31,647 \ \ 23-13 7689 oo 4 211,90 54,316 l l \ \ (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. ( 2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (3) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code . No L 319/8 Official Journal of the European Communities 1 . 11 . 89 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg ¢ 7039 7054 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 1 1 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 0,993 0,845 0,993 1,292 1,873 1,447 1,447 2,093 1,124 2,093 1,447 1,447 1,292 1,873 1,447 1,447 2,093 1,124 2,093 1,447 1,447 0,517 0,568 0,310 1,873 1,447 3,643 2,868 1,124 1,873 1,653 1,808 1,447 2,093 2,093 1,447 1,447 2,868 3,604 02-3 02-3 02-3 02-3 02-3 02-3 7039 7054 1 . 11 . 89 Official Journal of the European Communities No L 319/9 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes -Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 0210 19 81 02-3 02-3 7039 7054 D210 19 8V 1601 00 1C O 1601 00 91 16-1 16-1 16-1 16-1 7319 7322 7319 7322 OO C)(2) OO OO 1601 00 99 1602 10 00 1602 20 90 1602 41 10 1602 42 10 1602 49 11 3,643 1,873 1,873 1,808 3,035 2,428 2,067 1,653 . 1,447 1,679 1,873 3,165 1,938 1,447 2,648 1,808 1,873 3,165 1,808 1,447 2,648 1,808 1,447 2,648 1,808 1,447 1,744 1,395 1,447 1,163 0,865 1,679 1,744 0,865 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 3C 1602 49 5C 1602 90 1C 1602 90 51 1902 20 3C (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these preparations. (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 319/ 10 Official Journal of the European Communities 1 . 11 . 89 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ ||||I I  100 kg live weight  0102 90 10 \\ 0 812,32 6,554 0102 90 31 II 0 812,32 6,554 0102 90 33 II\\ 0 812,32 6,554 0102 90 35 e&gt; \ 812,32 6,554 0102 90 37 &gt; 812,32 6,554 IlII||  100 kg net weight  0201 10 10 I 1 543,40 12,453 0201 10 90 \ 1 543,40 12,453 0201 20 21 Il|| 1 543,40 12,453 0201 20 29 || \ 1 543,40 12,453 0201 20 31 l .\II \ 1 234,72 9,962 0201 20 39 l \ 1 234,72 9,962 0201 20 51 l \ 1 852,08 14,943 0201 20 59 l 1 852,08 14,943 0201 20 90 \ \ 1 234,72 9,962 0201 30 00 \ 2 112,03 17,040 0202 10 00 \ \ 1 372,82 11,076 0202 20 10 o 1 372,82 11,076 0202 20 30 02-1 7014 l 219,65 1,772 02-1 7018 \ 219,65 1,772 02-1 7019 (2) \ 1 098,25 8,861 0202 20 50 02-1 7014 \ 343,20 2,769 02-1 7018 \ 343,20 2,769 02-1 7019 0 1 716,02 13,845 0202 20 90 \ 0 1 098,25 8,861 0202 30 10 o 1 716,02 13,845 0202 30 50 \ \ no 1 716,02 13,845 0202 30 90 02-2 7034 l 343,20 2,769 02-2 7038 o 1 716,02 13,845 0206 10 95 i l 2 112,03 17,040 0206 29 91 \ \ 1 716,02  13,845 0210 20 10 I l 1 234,72 9,962 0210 20 90 l \ 1 762,73 14,222 0210 90 41 \ 1 762,73 14,222 0210 90 90 1 762,73 14,222 1602 50 10 16-4 7330 1 762,73 14,222 16-4 7331 1 056,01 8,520 16-4 7332 706,71 5,702 1602 90 61 16-4 7332 \ \ 706,71 5,702 1 . 11 . 89 Official Journal of the European Communities No L 319/ 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 319/ 12 Official Journal of the European Communities 1 . 11 . 89 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative Germany Spam Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg DM Fl Pta £ Bfrs/Lfrs Dkr Lit . FF Dr £ Irl Esc 100 pieces  0,268 0,783 0,268  100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 1,167 1,898 1,799 1,283 1,875 1,466 1,667 1,816 1,832 2,008 2,233 2,711 3,013 2,570 2,811 2,679 1,667 1,816 1,832 2,008 2,711 3,013 2,570 2,811 2.679 4,940 1,998 1,521 1,053 2,750 2,584 4.680 1,053 3,848 2,209 1 . 11 . 89 Official Journal of the European Communities No L 319/ 13 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 1,521 1,053 2 ,932 1,374 2,474 4,680 1,053 5,903 4,940 3,314 3,092 2,947 1,521 1,053 4,216 2,750 4,076 2,584 3,865 4,680 1,053 4,940 1,998 1,521 1,053 2,750 2,584 4,680 1,053 3,848 2,209 1,521 1,053 2,932 1,374 2,474 4,680 1,053 5,903 4,940 3,314 3,092 2,947 1,521 1,053 1 . 11 . 89No L 319/ 14 Official Journal of the European Communities I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 0207 43 51 I I I  100 kg 4,216 &gt; I I 0207 43 53  2,750 0207 43 61 II  4,076 0207 43 63 Il\ IlIl  2,584 \ 0207 43 71  3,865 0207 43 81 Il ||Il  4,680 0207 43 $0 \ \  1,053 0209 00 90 IIl Il  2,340 0407 00 11 I I  100 pieces -r ­  0,560 0407 00 19 Ill \ Il  0,192 0407 00 30 I \ '  100 kg   . 1,691 I 0408 1 1 10 |\\ \  7,912 0408 19 11 Il\ \ \  3,449 0408 19 19 \ \ \  3,686 0408 91 10 II\ \  7,642 \ 0408 99 10 Il\ \  1,961 1602 31 11 16-2 16-2 7323 7324 \ I : 3,665 1602 31 19 16-2 16-2 7323 7324 \ I  5,148 1602 39 11 l \ \  4,934 l 1602 39 19 16-2 16-2 7323 7324 \ I : 5,148 I 3502 10 91 I \ \ \  6,864 3502 10 99 \ l \  0,930 3502 90 51 \ \ \  6,864 \ 3502 90 59 \ \ \ \  0,930 \ \ \ \ L 11 . 89 Official Journal of the European Communities No L 319/ 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative Denmark Italy France Greece Ireland Portugal CN code Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg a + e 11,334 7,424 a + e 1 172,75 607,48 1 172,75 d+f d+f a + c 11,334 d + f d+f ' a + c 7,424 Table Additionalcode Notes 04-1 7058 1 04-3 7059 l 04-3 7074 \ 04-3 7079 I 04-4 7089 \ 04-4 7089 \ 04-2 7744 I 04-6 7098 \ 04-6 7099 I 04-6 7114 \ 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 I 04-2 7744 \ 04-2 7744 \ 04-2 7744 I 04-2 7744 \ 04-2 7744 \ 04-2 7744 \ 04-2 7744 \ 04-2 7744 I 04-5 7093 \ 04-5 7094 \ 04-5 7097 \ 04-6 7098 \ 04-6 7099 I 04-6 7114 I 04-2 7744 \ 04-4 7089 I 04-2 7744 \ 04-2 7744 \ 04-2 7744 II 04-2 7744 \ 04-2 7744 Il 04-2 7744 II 04-2 7744 II 04-2 7744 \ 0401 0402 10 1 1 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 . 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 607,48  a + c a + c a + c a + c a + c a + c a + c a + c a + c+f a+ c + f a + c a + c a + c + f a+c + f a + c a + c a + c a + c a + c a + c a + c + f a+c + f a + c+f a + c+f a + c + f a+c+f  7,424 607,48  1 172,75 11,334  7,424 607,48  a + c a + c a + c a + c d + f d + f I a + c+f a+c+f a + c+f a+c+f a + c a + c a + c a + c a + c a + c a + c+f a+c+f a + c+f a+c+f a + c + f a+c+f No L 319/ 16 Official Journal of the European Communities 1 . 11 . 89 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlF1DM Pta £ Esc  100 kg  a+ c a+c a + c a+c a + c a + c a + c+f a+c+f a + c+f a + c+f a + c+f a+c+f 778,92 798,40 809,07 829,30 1 018,46 1 043,92 1 675,10 1 716,98 a + c a + c a + c a+c a + c a + c a + c + f a+c + f a + c + f a+c+f a+c+f a+c+f . 9,537 9,775 9,900 10,147 12,442 12,753 19,112 19,590 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 b x coef b x coef 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 04-10 04-10 04-10 04-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 7237 7238 b x coef b x coef b b x coef b x coef b 1 510,04 1 608,17 1 038,15 1 262,95 471,89 643,74 14,093 16,211 9,689 12,699 4,404 6,450 1 608,17 1 262,95 643,74 16,211 12,699 6,450 16,211 21,956 1 608,17 2 205,87 576,62 843,40 1 223,97 5,831 8,555 12,452 1 . 11 . 89 Official Journal of the European Communities No L 319/ 17 Negative Spain Denmark Italy France Greece Ireland PortugalUnited Kingdom Belgium/ Luxem ­ bourg Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  100 kg  14,767 5,831 8,555 12,452 12,452 14,767 14,767 15,360 12,699 I \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 \ \ 0406 30 10 04-10 7239 I 0406 30 31 04-10 7235 \ 04-10 7236 \ 04-10 7237 \ 04-10 7238 \ 0406 30 39 04-10 7235 \ 04-10 7238 \ I 04-10 7239 \ 0406 30 90 I \ 0406 40 00 04-11 7240 \ 04-11 7241 \ 0406 90 11 04-12 7242 \ 04-12 7243 \ 04-12 7244 \ 04-12 7245 \ 04-12 7246 \ I 04-12 7247 \ 0406 90 13 04-13 7248 \ 04-13 7250 \ 0406 90 15 04-13 7248 \ 04-13 7250 \ 0406 90 17 04-13 7248 \ 04-13 7249 04-13 7250 0406 90 19 IIIIII 0406 90 21 04-14 7251 l 04-14 7252 I 0406 90 23 04-15 7254 04-15 7255 04-15 7256 l 04-15 7257 04-15 7258 0406 90 25 04-15 7254 Il 04-15 7255 I-I 04-15 7256 04-15 7257 , 04-15 7258 0406 90 27 04-15 7254 I 04-15 7255 l 04-15 7256 l 04-15 7257 04-15 7258 0406 90 29 04-15 7253 04-15 7254 04-15 7255 I I. 14,093 16,211 9,689 12,699 18,976 18,976 12,699 18,976 17,401 1 451,50 576,62 843,40 1 223,97 1 223,97 1 451,50 1 451,50 1 507,70 1 262,95 1 510,04 1 608,17 1 038,15 1 262,95 1 879,40 1 879,40 1 262,95 1 879,40 1 710,41 1 510,04 1 608,17 1 038,15 1 262,95 1 510,04 1 608,17 'l 038,15 1 262,95 1 510,04 1 608,17 1 038,15 1 262,95 1 510,04 14,093 16,211 9,689 12,699 14,093 16,211 9,689 12,699 14,093 16,211 9,689 12,699 14,093 No L 319/ 18 Official Journal of the European Communities 1 . 11 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM Fl Pta £ Bfrs/Lfrs ' Dkr Lit FF Dr £ Irl . Esc  100 kg  04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 7256 7257 7258 7253 7254 7255 . 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 1 608,17 1 038,15 1 262,95 1 510,04 1 608,17 1 038,15 1 262,95 1 510,04 1 608,17 1 038,15 1 262,95 1 510,04 1 608,17 1 038,15 1 262,95 1 510,04 1 608,17 1 038,15 1 262,95 1 510,04 1 608,17 1 038,15 1 262,95 1 510,04 1 608,17 1 038,15 1 262,95 2 205,87 1 510,04 t 608,17 L 038,15 I 262,95 16,211 9,689 12,699 14,093 16,211 9,689 12,699 14,093 16,211 9,689 12,699 14,093 16,211 9,689 12,699 14,093 16,211 9,689 12,699 14,093 16,211 9,689 12,699 14,093 16,211 9,689 12,699 21,956 14,093 16,211 9,689 12,699 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 1 . 11 . 89 Official Journal of the European Communities No L 319/ 19 CN code Table Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc Additional code Notes  100 kg  04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 1 510,04 1 608,17 1 038,15 1 262,95 1 510,04 1 608,17 1 038,15 1 262,95 1 510,04 1 608,17 1 038,15 1 262,95 1 510,04 1 608,17 1 038,15 1 262,95 1 510,04 1 608,17 1 038,15 1 262,95 14,093 16,211 9,689 12,699 14,093 16,211 9,689 12,699 14,093 16,211 9,689 12,699 14,093 16,211 9,689 12,699 14,093 16,211 9,689 12,699 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 0406 90 93 .&gt; 0406 90 97 1 510,04 1 608,17 1 038,15 1 262,95 14,093 16,211 9,689 12,699 1 510,04 1 608,17 1 038,15 1 262,95 14,093 16,211 9,689 12,699 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 7228 7230 04-16 04- *6 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 471,89 4,404 643,74 6,450 471,89 643,74 4,404 6,450 1 608,17 16,211 1 262,95 12,699 No L 319/20 Official Journal of the European Communities 1 . 11 . 89 Negative Denmark Italy France Greece Ireland Portugal CN code Belgium/ Luxem ­ bourg £ Irl EscBfrs/Lfrs Dkr Lit FF Dr 0406 90 97 0406 90 99 2309 10 15 2309 10 19 Positive Table i Additional code Notes Germany Nether ­ lands Spain United Kingdom DM Fl Pta £ ||Il|| I  100 kg  04-8 7232 Ill 643,74 6,450 04-8 7226   04-8 7228 II 1 608,17 16,211 04-8 7230 1 262,95 12,699 04-8 7232 643,74 6,450 23-14 7553 II 118,16 1,444 23-14 7554 I I 236,31 2,889 23-14 7555 354,47 4,333 23-14 7556 li 443,08 5,416 23-14 7557 496,25 6,066 23-14 7558 \ 531,70 6,499 23-14 7579 II 185,46 2,267 23-14 7580 l I 370,91 4,534 23-14 7581 \ 556,37 6,801 23-14 7582 \ 695,46 8,501 23-14 7583 \ 778,91 9,521 23-14 7584 l 834,55 10,201 23-14 7885 \   23-14 7553 l 118,16 . 1,444 23-14 7554 \ 236,31 2,889 23-14 7555 \ 354,47 4,333 23-14 7556 \ 443,08 5,416 23-14 7557 l 496,25 6,066 23-14 7558 I 531,70 6,499 23-14 7579 \ 185,46 2,267 23-14 7580 \ \ 370,91 4,534 23-14 7581 l 556,37 6,801 23-14 7582 \ 695&gt;46 8,501 23-14 7583 l 778,91 9,521 23-14 7584 l 834,55 10,201 23-14 7885 \   23-14 7553 l 118,16 1,444 23-14 7554 l 236,31 2,889 23-14 7555 \ 354,47 4,333 23-14 7556 \ \ 443,08 5,416 23-14 7557 \ 496,25 6,066 23-14 7558 \ 531,70 6,499 23-14 7579 \ 185,46 2,267 23-14 7580 l 370,91 4,534 23-14 7581 556,37 6,801 23-14 7582 l 695,46 8,501 23-14 7583 778,91 9,521 23-14 7584 834,55 10,201 23-14 7885 \   23-14 7553 118,16 1,444 2309 10 39 2309 10 59 1 . 11 . 89 Official Journal of the European Communities No L 319/21 Negative Denmark Italy France Greece Ireland Portugal CN code Belgium/ Luxem ­ bourg Spain Pta United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg - 2309 10 59 2309 10 70 \ \ Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 \ \ 23-14 7554 l 23-14 7555 l 23-14 7556 \ 23-14 7557 \ 23-14 7558 \ 23-14 7579 \ 23-14 7580 \ 23-14 7581 l 23-14 7582 \ 23-14 7583 \ 23-14 7584 \ 23-14 7885 l 23-14 7553 \ 23-14 7554 \ 23-14 7555 \ 23-14 7556 \ 23-14 7557 \ 23-14 7558 \ 23-14 7579 I 23-14 7580 \ \ 23-14 7581 l 23-14 7582 II 23-14 7583 \ 23-14 7584 \ 23-14 7885 II 23-14 7553 Il 23-14 7554 Il 23-14 7555 I 23-14 7556 Il 23-14 7557 ,Il 23-14 7558 23-14 7579 Il 23-14 7580 Il 23-14 7581 II 23-14 7582 II 23-14 7583 II\ 23-14 7584 IlI 23-14 7885 II 23-14 7553 Il 23-14 7554 I 23-14 7555 Il 23-14 7556 Il 23-14 7557 li 23-14 7558 Il 23-14 7579 II 236,31 354,47 443,08 496,25 531,70 185,46 370,91 556,37 695.46 778,91 834,55 118,16 236,31 354.47 443,08 496,25 531,70 185,46 370,91 556,37 695.46 778,91 834,55 118,16 236,31 354.47 443,08 496,25 531,70 185,46 370,91 556,37 695.46 778,91 834,55 118,16 236,31 354.47 443,08 496,25 531,70 185,46 2,889 4,333 5,416 6,066 6,499 2,267 4,534 6,801 8,501 9,521 10,201 1,444 2,889 4,333 5,416 6,066 6,499 2,267 4,534 6,801 8,501 9,521 10,201 1,444 2,889 4,333 5,416 6,066 6,499 2,267 4,534 6,801 8,501 9,521 10,201 1,444 2,889 4,333 5,416 6,066 6,499 2,267 2309 90 35 2309 90 39 No L 319/22 Official Journal of the European Communities 1 . 11 . 89 Negative Denmark Italy France Greece Ireland Portugal CN code Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 39 2309 90 49 Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ \  100 kg  23-14 7580 I ' 370,91 4,534 23-14 7581 556,37 6,801 23-14 7582 \ 695,46 8,501 23-14 7583 778,91 9,521 23-14 7584 834,55 10,201 23-14 7885 II   23-14 7553 II 118,16 1,444 23-14 7554 236,31 2,889 23-14 7555 || 354,47 4,333 23-14 7556 443,08 5,416 23-14 7557 496,25 6,066 23-14 7558 li 531,70 6,499 23-14 7579 II 185,46 2,267 23-14 7580 li 370,91 4,534 23-14 7581 IIIl 556,37 6,801 23-14 7582 \\ 695,46 8,501 23-14 7583 778,91 9,521 23-14 7584 Il 834,55 10,201 23-14 7885 l \   23-14 7553 l 118,16 1,444 23-14 7554 \ \ 236,31 2,889 23-14 7555 \ \ 354,47 4,333 23-14 7556 \ \ 443,08 5,416 23-14 7557 l \ 496,25 6,066 23-14 7558 l \ 531,70 6,499 23-14 7579 \ \ 185,46 2,267 23-14 7580 \ 370,91 4,534 23-14 7581 \ 556,37 6,801 23-14 7582 l 695,46 8,501 23-14 7583 778,91 9,52 1 23-14 7584 834,55 10,201 23-14 7885   23-14 7553 118,16 1,444 23-14 7554 \ 236,31 2,889 23-14 7555 \ 354,47 4,333 23-14 7556 443,08 5,416 23-14 7557 496,25 6,066 23-14 ' 7558 531,70 6,499 23-14 7579 185,46 2,267 23-14 7580 370,91 4,534 23-14 7581 556,37 6,801 23-14 7582 695,46 8,501 23-14 7583 \ 778,91 9,521 23-14 7584 834,55 10,201 23-14 7885   2309 90 59 2309 90 70 1 . 11 . 89 Official Journal of the European Communities No L 319/23 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal ' \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc a  % milk fat/ 100 kg product  18,813 0,213 b 20,505 0,234 c  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  X 1 0,382 0,097 d  °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  11,728 0,113 e  °/o non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,944 0,009 f  % sucrose/ 100 kg product  2,694 0,042 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. No L 319/24 Official Journal of the European Communities 1 . 11 . 89 PART 6 SECTOR WINE Monetary compensatory amounts li Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc: 2204 21 25 22-5 7431 O i I  22-5 7432 0  22-5 7434 0  22-5 7587 (2)  22-5 7588 0 l  2204 21 29 22-6 7438 0  22-6 7439 0)  22-6 7441 (')  22-6 7589 0  22-6 7590 0  2204 21 35 22-8 7449 (2) L  22-8 7451  22-8 7591 0  1 22-8 7592 0  2204 21 39 22-9 7455 O  22-9 7457 0  22-9 7593 C)  22-9 7594 0) "  2204 29 10 22-3 7426 o  2204 29 25 22-11 7478 O  22-11 7479 0 .  22-11 7480 0  22-11 7481 0  22-1 1 7483 0  22-11 7595 (')  22-11 7596 C)  2204 29 29 22-12 7487 0  22-12 7488 0  22-12 7490 0  22-12 7597 0 l  22-12 7598 0  2204 29 35 22-14 7498 0  22-14 7499  i 22-14 7518 0  22-14 7599 0  V. 11 . 89 Official Journal of the European Communities No L 319/25 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2204 29 35 22-14 7614 0 \  \ \ \ \ I 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 O 0) O a .  (') % vol/hl (2) hi No L 319/26 Official Journal of the European Communities 1 . 11 . 89 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Spain Portugal CN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg ' Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  (') O C) o o 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 227,72 227,72 227,72 227,72 227,72 227,72 227,72 227,72 269,39 269,39 269,39 233,59 233,59 233,59 2,694 2,694 2,694 3,478 3,478 3,478 3,478 3,478 3,478 3,478 3,478 4,171 4,171 4,171 4,171 4,171 4,171 0,0417 0,0417 0,0417 4,171  100 kg of dry matter   °/o sucrose content and 100 kg net   100 kg of dry matter   % sucrose content and 100 kg net  17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 17-10 17-10 17-10 17-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7340 7340 7340 7345 7346 7347 7340 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 C) C) 0 149,20 149,20 149,20 149,20 149,20 149,20 149,20 149,20 188,98 188,98 188,98 193,88 193,88 193,88 1,890 1,890 1,890 193,88 1,890 1,890 1,890 1,890 1,890 1,890 1,890 193,88 1,890 1,890 1,890 233,591702 90 30 1702 90 60 O O O O 0 O O 2,694 2,694 2,694 2,694 2,694 2,694 2,694 1702 90 71 1702 90 90 0,0417 0,0417 0,0417 0,0417 0,0417 0,0417 0,0417 4,171233,59  100 kg of dry matter   % sucrose content and 100 kg net  2106 90 30 2106 90 59 C) 0 O 2,694 2,694 2,694 0,0417 0,0417 0,0417 1 . 11 . 89 Official Journal of the European Communities No L 319/27 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89 , 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 319/28 Official Journal of the European Communities 1 . 11 . 89 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spam United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F! Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 kg  1 055,48 1 131,67 1 494,09 10,201 11,444 16,273 2,579 10,201 11,444 16,273 1 055,48 1 131,67 1 494,09 2,579 2,645 2,645 2,500 2,500 2,800 2,800 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 » * * 7632 * 7632 * # ¢ « ¢ » « » * * * » 1 . 11 . 89 Official Journal of the European Communities No L 319/29 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  ¢ 2,193 2,193 2,193 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 » » 7632 » * «  » * « ¢ » » 7633 7634 « ¢ * * * $ 6585 7585 6586 7586 «  * 7001 7002 7003 7004 7635 7636 7637 7642 2,495 3,283 2,279 3,383 3,076 4,757 2,440 3,491 No L 319/30 Official Journal of the European Communities 1 . 11 . 89 Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg LitBfrs/Lfrs Dkr FF Dr £ Ir Esc Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ li II I  100 kg  2905 44 19 IIIIII  3,379 2905 44 91 II II  2,640 2905 44 99 IlIlII  4,805 3505 10 10 IIIIIl   3505 10 90 IIIIII \  ; 3823 60 11 II   3823 60 19 II \  3,379 3823 60 91 IlIIII  2,640 3823 60 99 IIIlIl  4,805  7001 l    7002    II 7003  2,440  7004  3,491  7005 \    7006 \    7007 \  2,163  7008 II  2,914  7009 \  3,965  7010 \    7011 \   .  7012 \  2,701  7013 I  3,452  7015 \    7016 \  . 2,495  7017 l '  3,283  7020 \    7021 \  2,329  \ 7022 I I  3,117  7023 I I  3,868  7024 \  4,919  7025 \    7026 I  2,803  7027 I \  3,591  7028 \  4,342  7029 l  5,393  I 7030 \  2,440  7031 \  3,341  7032 \  4,129  I 7033 \  4,880  7035 I  3,022  7036  3,923  7037 \  4,711  7040  4,284  7041 \ 501,49 5,185  7042 552,40 5,973 1 . 11 . 89 Official Journal of the European Communities No L 319/31 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lt FF Dr £ Irl Esc  100 kg  7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 600,89 668.78 469,84 528,03 578,94 627,43 695.32 500,02 558,21 609,12 657,61 532.60 590.79 641.70 791.61 849.80 900.71 949,20 1 017,09 818,15 876,34 927,25 975,74 1 043,63 848.33 906,52 957,43 1 005,92 880,91 939,10 990,01 1 540,99 1 599,18 1 650,09 1 698,58 1 766,47 1 567,53 1 625,72 1 676,63 1 725,12 1 597,71 1 655,90 1 706,81 1 630,29 1 688,48 6,724 7,775 4,758 5,659 6,447 7,198 8,249 5,296 6,197 6,985 7,736 5,878 6,779 7,567 7,650 8,551 9,339 10,090 11,141 8,124 9,025 9,813 10,564 11,615 8,662 9,563 10,351 11,102 9,244 10,145 10,933 14,893 15,794 16,582 17,333 18,384 15,367 16,268 17,056 17,807 15,905 16,806 17,594 16,487 17,388 No L 319/32 Official Journal of the European Communities 1 . 11 . 89 Positive Negative Germany Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Tabe Additionalcode Notes Nether ­ lands Belgium/ Luxem ­ bourg DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  O o (') o (') C) o O (') 0 O 0 (') o 0 o C) 0 o (') o o o n o o o o n o o o o C) (') 0) o o (') o C) (') o 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 489,66 547,85 598,76 647,25 715,14 516,20 574,39 625,30 673,79 741,68 546,38 2,218 2,969 4,020 2,692 3,443 4,494 2,442 3,230 3,981 2,123 3,024 3.812 2,858 3,646 4,397 5,448 2,431 3,332 4,120 4,871 5,922 2,969 3,870 4,658 5,409 3,551 4,452 5,240 4.813 5,714 6,502 7,253 8,304 5,287 6,188 6,976 7,727 8,778 5,825 1 , 11 . 89 Official Journal of the European Communities No L 319/33 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece . Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 O 0) 0 C) C) 0 o o 0) o o o 0 o p b (l ) 0 C) C) C) o n n o o o C) (') o 0 ( l ) o 0 C) (') (') C) C) o C) (') C) C) C) 604,57 655,48 703,97 578.96 637.15 688,06 837.97 896.16 947,07 995,56 1 063,45 864,51 922,70 973,61 1 022,10 1 089,99 894,69 952,88 1 003,79 1 052,28 927,27 985,46 1 036,37 1 587,35 1 645,54 1 696,45 1 744,94 1 613,89 1 672,08 1 722,99 1 771,48 1 644,07 1 702,26 1 753,17 1 676,65 1 734,84 6,726 7,514 8,265 6,407 7,308 8,096 8,179 9,080 9,868 10,619 11,670 8,653 9,554 10,342 11,093 12,144 9,191 10,092 10,880 11,631 9i773 10,674 11,462 15,422 16,323 17,111 17,862 15,896 16,797 17,585 18,336 16,434 17,335 18,123 17,016 17,917 2,289 3,190 3,978 4,729 5,780 2,763 3,664 4,452 5,203 No L 319/34 Official Journal of the European Communities 1 . 11 . 89 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta £ EscF1  100 kg  7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 , 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 O (l) O O C) 0 O 0 O o (') o o 0) C) (') o o 0 C) o o o o O C) O C) o (') o o O o C) o o O (') C) 0) C) 0 (') 478,35 6,254  3,301  4,202  4,990  5,741  . 3,883  4,784  5,572  4,465  5,366 986,27 9,633 1 044,46 10,534 1 095,37 11,322 1 143,86 12,073 1 211,75 13,124 1 012,81 10,107 1 071,00 11,008 1 121,91 11,796 1 170,40 12,547 1 238,29 13,598 1 042,99 10,645 1 101,18 11,546 1 152,09 12,334 1 200,58 13,085 1 075,57 11,227 1 133,76 12,128 1 108,15 11,809  3,662  4,563 471,23 5,351 519,72 6,102 587,61 7,153  4,136  5,037 497,77 5,825 546,26 6,576 614,15 7,627  4,674 477,04 5,575 527,95 6,363 576,44 7,114  5,256 509,62 6,157 560,53 6,945 484,01 5,838 mi . 89 Official Journal of the European Communities No L 319/35 Negative Denmark France Greece IrelandBelgium/ Luxem ­ bourg Italy Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ \ \ I  100 kg   7321 C) 542,20 6,739  I 7360 0 995,42 9,782  \ 7361 0) \ 1 053,61 10,683  I 7362 o \ 1 104,52 11,471  \ 7363 0 \ 1 153,01 12,222  \ 7364 O 1 220,90 13,273  I 7365 0) 1 021,96 10,256  I 7366 0 1 080,15 11,157  I 7367 0 \ 1 131,06 11,945  \ 7368 0. 1 179,55 12,696  7369 C) 1 247,44 13,747  \ 7370 o 1 052,14 10,794  7371 C) Il 1 110,33 11,695  7372 0) \ 1 161,24 12,483  7373 C) 1 209,73 13,234  I 7375 O 1 084,72 11,376  I 7376 \ 1 142,91 12,277  7380 C) \ 1 117,30 11,958 .  \ 7400 (!) 486,62 4,921  II 7401 (!) 544,81 5,822  || 7402 O I-I 595,72 6,610  || 7403 0) 644,21 7,361  II 7404 (1 ) Il 712,10 8,412  Il 7405 (!) Il 513,16 5,395  7406 C) 571,35 6,296  || 7407 C) Il 622,26 7,084  Il 7408 (!) Il 670,75 7,835  || 7409 (!) 738,64 8,886  Il 7410 0) Il 543,34 5,933  7411 C) Il 601,53 6,834  II 7412 O Il 652,44 7,622  II 7413 O 700,93 8,373  Il 7415 o 575,92 6,515  II 7416 (') Il 634,11 7,416  II 7417 (!) Il 685,02 8,204  II 7420 ' C) 608,50 7,097  7421 C) 666,69 7,998  II 7460 C) 1 003,80 9,919  II 7461 o 1 061,99 10,820  Il 7462 Il 1 112,90 11,608  II 7463 0 Il 1 161,39 12,359  II 7464 0) Il 1 229,28 13,410  II 7465 0 Il 1 030,34 10,393  II 7466 o Il 1 088,53 11,294  II 7467 (!) Il 1 139,44 12,082 No L 319/36 Official Journal of the European Communities 1 . 11 . 89 Negative PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I Positive CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ I || I  100 kg   II 7468 0 1 187,93 12,833  7470 0 1 060,52 . 10,931  7471 o 1 118,71 11,832  II 7472 0 1 169,62 12,620  7475 0 1 093,10 11,513  || 7476 1 151,29 12,414  \\ 7500 (') 712,95 7,210  || 7501 0 771,14 8,111  || 7502 0 822,05 8,899  7503 0 870,54 9,650  || 7504 0 \ 938,43 10,701  I 7505 0 739,49 . 7,684  l 7506 C) 797,68 8,585  7507 0 848,59 9,373  7508 0 897,08 10,124  7509 C) I 964,97 11,175  I 7510 0 769,67 8,222  7511 0 827,86 9,123  \ 7512 C) 878,77 9,911  \ 7513 0 927,26 10,662  I 7515 o 802,25 8,804  7516 0 \ 860,44 9,705  I 7517 0 911,35 10,493  7520 (') 834,83 . 9,386  \ 7521 0 893,02 10,287  I 7560 0 1 019,04 10,168  I 7561 0 1 077,23 11,069  7562 (') 1 128,14 11,857  \ 7563 0 1 176,63 12,608  I 7564 0 1 244,52 13,659  \ 7565 C) 1 045,58 10,642  7566 0 1 103,77 11,543  7567 (') 1 154,68 12,331  I 7568 (') 1 203,17 13,082  \ 7570 1 075,76 11,180  \ 7571 0 l 1 133,95 12,081  7572 C) 1 184,86 12,869  I 7575 0 1 108,34 . 11,762  7576 (') 1 166,53 12,663  \ 7600 o 978,46 9,975  I 7601 0 1 036,65 10,876  7602 (') - 1 087,56 11,664  7603 1 136,05 12,415  \ 7604 0 1 203,94 13,466  7605 0 1 005,00 10,449 1 . 11 . 89 Official Journal of the European Communities No L 319/37 Positive Negative Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ In EscDM Pta  100 kg  7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 C) O C) C) O O C) o o o o O (l) 0 0 o o (l) o C) O o o o o O o 0 C) o o ( l) O o C) o o o o o o n o o 11,350 12,138 12,889 13,940 10,987 11,888 12,676 13,427 11,569 12,470 13,258 12,151 13,052 11,064 11,965 12,753 13,504 14,555 11,538 12,439 13,227 13,978 12,076 12,977 13,765 12,658 13,559 11,108 12,009 12,797 13,548 11,582 12,483 13,271 14,022 12,120 13,021 13,809 12,702 13,603 14,281 15,182 15,970 14,755 15,656 1 063,19 1 114,10 1 162,59 1 230,48 1 035,18 1 093,37 1 144,28 1 192,77 1 067,76 1 125,95 1 176,86 1 100,34 1 158,53 1 036,60 1 094,79 1 145,70 1 194,19 1 262,08 1 063,14 1 121,33 1 172,24 1 220,73 1 093,32 1 151,51 1 202,42 1 125,90 1 184,09 973,53 1 031,72 1 082,63 1 131,12 1 000,07 1 058,26 1 109,17 1 157,66 1 030,25 1 088,44 1 139,35 1 062,83 1 121,02 1 251,68 1 309,87 1 360,78 1 278,22 1 336,41 No L 319/38 Official Journal of the European Communities 1 . 11 . 89 Positive Negative Germany Nether ­ lands Spain United Kingdom Portugal CN code Tabe Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr ' Lit FF Dr £ IrlDM F1 Pta £ Esc  100 kg  7747 7750 7751 7760 7761 7762 7765 7766 7770 7771 7780 7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 (') 0 (') (') 0 O O O (') O 0 0 0 (') o (') (') C) 0 o (') 0 (') (') o o 1 387,32 1 308,40 1 366,59 1 529,83 1 588,02 1 638,93 1 556,37 1 614,56 1 586,55 1 644,74 1 807,98 1 866,17 1 834,52 ' 1 892,71 2 195,39 2 253,58 2 304,49 2 221,93 2 280,12 2 331,03 2 252,11 2 310,30 565,18 623,37 913,49 971,68 2 241,75 2 299,94 2 350,85 2 268,29 2 326,48 2 377,39 2 298,47 2 356,66 611,54 669,73 959,85 16,444 15,293 16,194 17,455 18,356 19,144 17,929 18,830 . 18,467 19,368 20,628 21,529 21,102 22,003 2,176 3,077 21,217 22,118 22,906 21,691 22,592 23,380 3,604 4,505 22,229 23,130 6,460 7,361 9,826 10,727 2,705 3,606 21,746 22,647 23,435 22,220 23,121 23,909 4,133 5,034 22,758 23,659 6,989 7,890 10,355 1 . H. 89 Official Journal of the European Communities No L 319/39 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ I \  100 kg  I I I I  7961 o 1 018,04 11,256 Amounts to be deducted \ 51 xx \ 23,47 0,250  \ 52xx \ 49,61 0,528  53xx \ 79,38 0,845  \ 54xx l 106,67 1,135  55xx \ 156,28 1,663  I 56xx \ 232,23 2,471  570x l 355,88 3,786  571x 355,88 3,786  \ 572x \ 492,89 5,244  573x l 492,89 5,244  574x l 633,71 6,742  I 575x l 633,71 6,742  576x \ 774,54 8,241  \ 577x \ 774,54 8,241  578x l 915,36 9,739 .  59xx I 23,47 0,250 III li Amounts to be deducted 61xx \ 17,80 0,181  II 62xx \ 37,62 0,382  \\ 63xx \ 60,19 0,612  l 64xx li 80,88 0,822  || 65xx 118,50 1,204  || 66xx Il 176,08 1,789  || 670x II 269,83 2,742  || 671x 269,83 2,742  l .\ 672x li 373,72 3,797  II 673x II 373,72 3,797  Il 674x 480,49 4,882  || 675x Il 480,49 4,882 || 676x II 587,27 5,967  li 677x li 587,27 5,967  li 678x 694,05 7,052  I 69xx || 17,80 0,181 No L 319/40 Official Journal of the European Communities 1 . 11 . 89 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of phapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products , by the amount indicated in additional code 5xxx and, for formula B products , by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose . These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17 , 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 188 , 1 . 7 . 1989, p. 46) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity ; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal , by weight, to that of fructose . Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 1 . 11 . 89 Official Journal of the European Communities No L 319/41 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc |\\ l I  100 kg I 1509 10 10 15-1 7298 III '  . 2,877   15-1 7299 \  2,877 \  '  15-1 7314  2,014 \   1509 10 90 15-2 7709  3,185   15-2 7713 II  2,322 \   15-2 7714 I  2,322  ¢  1509 90 00 15-3 7717  3,164  __ 15-3 7718  2,302   15-3 7719  2,302   1510 00 10 15-4 . 7724 \  1,218 \   15-4 7729 Il  1,218   15-4 7733 II  0,355   1510 00 90 15-5 7734 II  1,486   15-5 7737 li  0,623  - 15-5 7738 I  0,623 \ l   No L 319/42 Official Journal of the European Communities 1 . 11 . 89 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal :  Beef and veal - 1,062    1,241 0,964  Milk and milk products 1,097     1,241  0,964  Pigmeat   1,024  ¢        Sugar   1,106 '     1,070  0,973 1,018  Cereals 1,106     1,070  i 0,973  Eggs and poultry and albumins 1,062     1,161    Wine I I I \   1,035 1   Processed products (Regulation I I I \ I I (EEC) No 3033/80): \ l l I I l I  to be applied to charges   1,097     1,241  0,964 1,018  to be applied to refunds : I I I I I  cereals 1,106     1,070  0,973  milk  1,097    '  1,241  0,964  sugar  1,106     1,070  0,973  Jams and marmalades \ \ \ \ I I (Regulation (EEC) No 426/86) -I -l --I -l -I -l -l  Olive oil sector 1,021         ANNEX III Conversion rates used to fix the monetary compensatory amounts and referred to in Article 3a of Regulation (EEC) No 3 1 52/85 100 Lie 1 £ 1 £ Irl 1 ECU Bfrs/Lfrs 2,83339 61,4408 55,2545 48,2869 Dkr 0,524001 11,3627 10,2187 8,93007 DM 0,137373 2,97888 2,67895 2,34113 FF 0,460731 9,99075 8,98483 7,85183 F1 0,154784 3,35643 3,01849 2,63785 £ Irl 0,0512790 1,11196  0,873900 £ 0,0461160  0,899313 0,785910 Lit  2 168,45 1 950,12 1 704,21 Dr 12,1645 263,782 237,223 207,309 Esc 11,6338 252,273 226,873 198,264 Pta 8,67223 188,053 169,119 147,793